Citation Nr: 0612580	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
December 1973.

By a December 1975 decision, the RO denied the veteran's 
original claim of service connection for a back condition.  
The veteran was notified of the denial of the claim that same 
month, but did not initiate an appeal.  In a December 1981 
decision, the RO reopened the veteran's claim on the basis 
that new and material evidence had been received, but denied 
the claim on its merits.  In a July 1982 decision, the Board 
affirmed the RO's December 1981 denial of the veteran's 
claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO again denied service connection for a back 
condition.  The veteran filed a notice of disagreement (NOD) 
in August 2002 and a statement of the case (SOC) was issued 
in January 2003.  The veteran filed a substantive appeal in 
March 2003.

In August 2002, the veteran offered testimony during a 
hearing before RO personnel;  a transcript of that hearing is 
of record.  In his March 2003 substantive appeal, the veteran 
stated that he wanted a hearing before the Board in 
Washington, D.C.; however, he subsequently indicated that he 
did not wish to proceed with such a hearing.

Following the RO's April 2003 certification of this case to 
the Board, in May 2003, the veteran appointed The American 
Legion as his new representative, to replace the North 
Carolina Division of Veterans Affairs.  The Board recognizes 
the change in representation.  See 38 C.F.R. § 20.1304(a) 
(2005).

In a January 2004 decision, the Board reopened the veteran's 
claim for service connection for a back disability on the 
basis that new and material evidence had been received, and 
remanded to the RO the claim for service connection, on the 
merits, for further development of the evidence, due process 
development, and readjudication on the merits.  Following 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim for service connection for 
a back disability (as reflected in the January 2006 
supplemental SOC (SSOC)), and returned the matter to the 
Board for appellate consideration.. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service medical records show that, in November 1973, a 
medical board determined that the veteran had a back defect 
that existed prior to service; he was discharged as not 
qualified for induction. 

3.  An uncontradicted VA medical opinion indicates  that the 
veteran had pre-existing back problem, and that it is at 
least as likely that his current degenerative joint and disc 
disease of the lumbar spine is the result of, aggravation 
during, or as a result of, service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for degenerative joint/disc disease of 
the lumbosacral spine are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

II.  Background

Service medical records reflect that, on June 1973 enlistment 
examination, the veteran's spine was evaluated as clinically 
normal.  A November 1973 clinical record reflects that the 
veteran complained of low back pain since basic training.  He 
reported having a weak back with strain for years.  However, 
this resulted in increasingly more severe low back pain with 
basic training and he was now unable to continue with basic 
training.  On physical examination it was noted that the 
veteran had poor posture (dorsal kyphosis), moderate 
lumbosacral muscle spasm, with limitation of motion of 
lumbosacral spine and pain tenderness at the lumbosacral 
junction and off midline to right and left.  X-rays revealed 
spondylolysis L5 and spondylolisthesis L5-S1.  The diagnosis 
was chronic low back strain, with spondylolysis and 
spondylolisthesis not in the line of duty and existed prior 
to service (EPTS).  The disposition noted was that the 
veteran did not meet procurement standards and it was, 
therefore, recommended that the veteran meet a Medical Board 
for consideration of separation from service.  A November 
1973 physical profile noted chronic strain of back with 
congenital anomaly and to suspend all military training 
pending EPTS discharge.  A November 1973 Medical Board found 
that chronic low back strain with spondylolysis and 
spondylolisthesis existed prior to service, was not 
aggravated by active duty and that the veteran should be 
separated as medically unfit for induction.  On separation 
examination in November 1973, it was noted that the veteran's 
spine was clinically abnormal, noting that the veteran had 
chronic low back strain with spondylolysis and 
spondylolisthesis and that the veteran was not qualified for 
induction.  

Treatment records from Reynolds Health Center ,dated from 
January 1992 to August 1993, note that the veteran has a long 
history of back pain and that he received treatment for a 
back condition.
 
A July 1993 Social Security Disability determination 
evaluation report reflects that the veteran reported the 
onset of his low back condition in 1973.  He stated that 
during service he was doing physical exercises when he felt a 
sudden pain and popping sensation in his lower back.  As a 
result of this injury, the veteran stated that he continued 
to have intermittent low back pain with some radiation into 
the left.  On physical examination, he was found to have a 
slight increase in the normal thoracic kyphosis in the 
sitting position and he had a flattening of the normal lumbar 
lordosis.  The examiner noted that x-rays of the lumbosacral 
spine were normal.  The initial impression was low back pain 
and that the examiner was unable to make a diagnosis of any 
organic problem based upon his history and examination.  

A March 2000 Lexington Memorial hospital emergency room 
record reflects that the veteran's admitting diagnosis was 
chronic back pain.  The veteran complained of pain in his 
entire back that was worse the past couple of days.  He 
stated that he had several old "injuries" to his back since 
he was twelve years old.  A radiology report of the lumbar 
spine  indicated that there were five non-rib bearing lumbar-
type vertebral bodies.  There were bilateral pars defects at 
L5-S1.  There was two millimeter anterolisthesis of L5 with 
respect to S1 and 2 millimeter anterolisthesis of L5 with 
respect to L4.  There was moderate disc space narrowing at 
L4-5 compatible with degenerative disc disease.  There were 
moderate degenerative changes of the sacroiliac joints.   

During the August 2002 RO hearing, the veteran testified that 
he first had problems with his back before service.  He 
testified that he sustained an initial back injury the summer 
prior to going into basic training and that he did not 
receive treatment other than taking over the counter 
medications.  Upon entering service, the veteran stated that 
everything was all one right, but, during basic training, he 
hurt his lower back;  he felt a popping sensation and pain.  
He stated he was evaluated and offered to either have an 
operation or a discharge out of service, so he took the 
discharge because he was concerned about his back.  He 
testified that after he hurt his back, he was put on limited 
duty working in a laundry, doing some lifting and bending and 
that was aggravating his back.  After being discharged, the 
veteran stated that he went to one chiropractor who stated 
that he couldn't help him and suggested he see a bone doctor.  
He testified that he received treatment some years after 
service and that his back condition had been a chronic 
problem since service.
  
On VA examination in April 2005, the examiner noted that the 
claims file had been reviewed, and cited to various records 
contained therein. The veteran complained of having 
increasingly severe low back pain since service that was 
constant without specific flare-ups.  Physical examination 
revealed some limitation of motion without pain on motion.  
The veteran had moderate tenderness on pressure around the 
L4-L5 area, but there was no specific spasm or weakness.  He 
had no postural abnormalities or fixed deformities.  The 
veteran had normal musculature.  There were no specific 
neurological abnormalities.  The diagnosis was degenerative 
joint disease/degenerative disk disease lumbosacral spine.  

The examiner commented that there was no definite 
documentation of preexisting back injury since the veteran 
did not consult a physician regarding his back pain prior to 
entering service; however, the examiner opined that it was at 
least as likely as not that the veteran's current back 
disability, which preexisted active military service, was 
aggravated beyond its natural progression due to his in 
service basic training activities.  The examiner noted that 
speculation was required because of the shortness of the 
period of basic training and to what degree aggravation 
occurred was impossible to predict.  He furthered that the 
basic error in this case was that the veteran was admitted 
into service with a history of the pre-existing back problem.   

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, congenital or developmental abnormalities are not 
considered diseases or injuries within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2005). However, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993)).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be presumed 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2005).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

As noted above, the report of the veteran's entrance medical 
examination includes no notation as to any complaints, 
findings, or diagnosis of a back disability; thus, the Board 
finds that the presumption of soundness with respect to the 
veteran's back is for application.  See 38 U.S.C.A. § 1111.  
As noted above, the presumption can only be rebutted by clear 
and unmistakable evidence that a disability pre-existed 
service, and that it was not aggravated in service.

In this regard, the Board notes that during basic training in 
November 1973, the veteran was evaluated for low back pain.  
Later that same month, a medical board diagnosed the veteran 
with chronic low back strain, with spondylolysis and 
spondylolisthesis (noted as congenital anomaly), that existed 
prior to service.  He was discharged in November 1973 due to 
being found medically unfit for induction due to his pre-
existing back problem.  The veteran does not dispute these 
facts, nor is there anything in the record that contradicts 
this history.  More recently, the April 2005 examiner 
likewise found that the e veteran had a pre-existing back 
problem.  On this record, then, the Board concludes that 
there is clear and unmistakable evidence demonstrating that 
the veteran had a pre-existing back disability at service 
entrance.  entrance

The question remains, however, as to whether there is a 
medical relationship between the veteran's current back 
disability, diagnosed as degenerative joint 
disease/degenerative disk disease of the lumbosacral spine, 
and service-in other words, whether the current disability 
is the result of in-service aggravation of the back problems 
that pre-existed service.  

In this case, the veteran contends that his  preexisting back 
defect was aggravated by a superimposed disease or injury in 
service. resulting in an increase in severity of his back 
disability beyond the natural progress of the disease.  
Considering the post-service medical record in light of the 
above, and affording the veteran the benefit of the doubt on 
the question of medical nexus (see 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990)), the Board finds that the post-service medical 
record tends to support the veteran's assertions.

The only medical opinion to directly address the question of 
a medical nexus between current back disability and service 
is the April 2005 VA examiner's opinion, discussed above.  As 
noted in that opinion, the examiner reported that there was 
no specific documentation of a preexisting back injury.  That 
notwithstanding,  he opined that it was at least as likely as 
not that the veteran's current back disability, which 
preexisted active military service was aggravated, beyond its 
natural progression due to the veteran's in service basic 
training activities.  The Board construes the VA examiner's 
opinion as tending to establish that the current degenerative 
joint disease/degenerative disc disease is the result of in-
service aggravation of pre-existing back problems.  

Admittedly, the VA examiner's opinion is not a model of 
clarity.  The examiner did not directly address whether a 
pre-existing condition was aggravated in or as a result of 
service; rather, he seemed to focus on a pre-existing injury, 
all the while acknowledging the absence of documentation of a 
back injury pre-service.  Nonetheless, the fact remains that 
the VA examiner's finding as to pre-existence is consistent 
with the in-service Medical Board finding.  The Board also 
notes that, while the examiner noted that the requested 
opinion required some resort to speculation, he nonetheless 
rendered his opinion in terms sufficient to permit 
application of the benefit-of-the-doubt doctrine.  Moreover, 
the examiner based his opinion on both examination of the 
veteran and review of the claims file (to include medical 
records reflecting the veteran's in-service complaints).  
That the examiner appears to have relied, at least in part, 
on the veteran's own assertions (as to pre- and post-service 
back problems) does not discount the probative value of the 
opinion.  Significantly, there is no other opinion that 
directly contradicts the VA examiner's opinion.  In this 
regard, the Board notes that, while the in service Medical 
Board report reflects a finding that the veteran's back 
problems were not aggravated during service, this comment 
pertains only to the back problems then diagnosed as chronic 
back strain with congenital anomaly, and simply cannot be 
construed as pertaining to the subsequently developing 
degenerative joint disease/degenerative disc disease.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for degenerative joint 
disease/degenerative disc disease of the lumbosacral spine 
are met.


ORDER

Service connection for degenerative joint 
disease/degenerative disc disease of the lumbosacral spine is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


